 



Exhibit 10.11
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2006 (the “Effective Date”), by and between Florida Choice Bank, a
Florida banking corporation (“Employer”); and Sharon A. Stovall (“Employee”).
Recitals
     WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated as of October 27, 2005, between Alabama National
BanCorporation, a Delaware corporation (“ANB”) and Florida Choice Bankshares,
Inc., a Florida corporation (“FCB”), Employer will become a wholly-owned
subsidiary of ANB; and
     WHEREAS, Employee has served as a valuable employee of Employer and, as a
condition to the consummation of the transactions provided for in the Merger
Agreement, Employee and Employer have agreed to enter into this Agreement.
Agreement
     NOW THEREFORE, in consideration of the mutual recitals and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
     1. Employment. Employer agrees to employ Employee and Employee agrees to be
employed by Employer, subject to the terms and provisions of this Agreement.
     2. Employment Term. The employment of Employee by Employer as provided in
Section 1 will be for a period of one (1) year commencing at the Effective Date,
unless earlier terminated in accordance with the provisions of Section 9 hereof;
provided, however, that the obligations and rights set forth in Sections 7 and 8
hereof shall in all cases survive the termination of Employee’s employment, as
more particularly described herein.
     3. Duties; Extent of Services. Employee shall perform for Employer all
duties incident to the position of Vice President, under the direction of the
Board of Directors, the Chief Executive Officer, and the President of Employer
or their designee(s). In addition, Employee shall engage in such other services
for Employer or its affiliated companies as Employer from time to time shall
direct. The duties, services and reporting relationship of Employee and the
title of Employee’s position may be extended, reduced, re-assigned, curtailed or
modified unilaterally by Employer from time to time without breaching or
affecting the enforceability of the terms of this Agreement. Employee shall use
her best efforts in, and devote her entire time, attention and energy, to
Employer’s business, and Executive shall not conduct any other activities for
pecuniary gain or that are or may be detrimental to Employer’s business.
     4. Compensation. Subject to Section 9 below, for a period of one (1) year
commencing on the Effective Date:

 



--------------------------------------------------------------------------------



 



          (a) Base Salary. Employee’s total annual base salary shall be not less
than $83,000, payable with the same frequency as the salaries of other employees
of Employer.
          (b) Annual Bonus Opportunity. Employee shall be eligible to receive an
annual bonus, the amount of which, if any, shall be determined by the Employee’s
Board of Directors or its designee after an annual review of the performance of
Employee and Employer for the prior calendar year.
          (c) Benefits. Employee shall be entitled to vacation days, paid
holidays and sick days, and to participate in Employer’s retirements plans, as
provided in Employer’s Personnel Policy and as such may be amended from time to
time.
     5. Compliance With Rules and Policies. Employee shall comply with all of
the rules, regulations, and policies of Employer now or hereinafter in effect.
She shall promptly and faithfully do and perform any and all other duties and
responsibilities which she may, from time to time, be directed to do by the
Board of Directors of Employee, the Chief Executive Officer of Employer, or the
President of Employer, or their respective designee(s).
     6. Representation of Employee. Employee represents to Employer that she is
not subject to any rule, regulation or agreement, including without limitation,
any non-compete agreement, that purports to, or which reasonably could, be
expected to limit, restrict or interfere with Employee’s ability to engage in
the activities provided for in this Agreement.
     7. Disclosure of Information. Employee acknowledges that any documents and
information, whether written or not, that came or come into Employee’s
possession or knowledge during Employee’s course of employment with Employer,
including, without limitation the financial and business conditions, business
methods, sales, services, techniques, goals and operations of Employer, ANB or
any of their respective customers, prospective customers, affiliates or
subsidiaries as the same may exist from time to time (collectively,
“Confidential Information”), are valuable, special and unique assets of
Employer’s and ANB’s business. Employee will not, during or after the term of
this Agreement: (i) disclose any Confidential Information to any person, firm,
corporation, association, or other entity not employed by or affiliated with
Employer for any reason or purpose whatsoever, or (ii) use any Confidential
Information for any reason other than to further the business of Employer.
Employee agrees promptly to return any Confidential Information (including
without limitation any such information stored in electronic format), and all
copies thereof, upon the termination of Employee’s employment (whether hereunder
or otherwise). In the event of a breach or threatened breach by Employee of the
provisions of this Section 7, in addition to all other remedies available to
Employer, Employer shall be entitled to an injunction restraining Employee from
disclosing any Confidential Information or from rendering any services to any
person, firm, corporation, association or other entity to whom any Confidential
Information has been disclosed or is threatened to be disclosed. In the event of
any suit or arbitration with respect to Employee’s obligations in this
Section 7, Employee will pay all costs incurred by Employer in securing an
injunction (or other equitable remedy) and/or damages, including a reasonable
attorney’s fee.

2



--------------------------------------------------------------------------------



 



     8. Competition.
          (a) During the period beginning on the Effective Date and, subject to
extension pursuant to the terms of Section 9 below, ending on the first (1st)
anniversary thereof, Employee shall not, individually or as an employee, agent,
consultant, lender, officer, director or shareholder of or otherwise through any
corporation or other business organization (whether in existence or in
formation), directly or indirectly, other than on behalf of Employer: (i) carry
on or engage in the business of banking or any similar business in any Florida
county in which Employer has an office at such time (collectively, the
“Territory”);1/ (ii) perform services for, as an employee, consultant or
otherwise, any bank, bank holding company, bank or bank holding company in
organization, corporation or other person or entity that has a branch or office
in, or conducts any banking or similar business in the Territory; (iii) during
the period of her employment, solicit or do banking or similar business with any
person or entity who or that is or has been an existing or prospective customer
of Employer; (iv) following the termination of employment, solicit or do banking
or similar business with any person or entity who or that was an existing or
prospective customer of Employer at any time during the 24-month period
immediately prior to the termination of Executive’s employment; (v) solicit or
do banking or similar business with any existing or prospective customer of ANB
or any of its other bank subsidiaries if Executive learned about such customer,
or had any contact with such customer, while an employee of Employer; or
(vi) solicit any director, officer or employee of Employer or ANB or any of
their subsidiaries or affiliates to leave his or her position or employment with
Employer or ANB or any of their subsidiaries or affiliates for any reason, or
hire any such director, officer or employee, without the prior written consent
of Employer.
          (b) Employee represents that her experience and capabilities are such
that the provisions of this Section 8 will not prevent her from earning a
livelihood.
          (c) If Employee violates the provisions of Section 8(a) above, the
period during which the covenants set forth therein shall apply shall be
extended 1 day for each day in which a violation of such covenants occurs. The
purpose of this provision is to prevent Employee from profiting from her own
wrong if she violates such covenants.
          (d) In the event of any conduct or threatened conduct by Employee
violating any provision of this Section 8, Employer shall be entitled, in
addition to other available remedies, to injunctive relief and/or specific
performance of such provision. In the event of any suit or arbitration with
respect to Employee’s obligations in this Section 8, Employee will pay all costs
incurred by Employer in securing an injunction (or other equitable remedy)
and/or damages, including a reasonable attorney’s fee.
          (e) Employee acknowledges that (i) Employee has occupied, and will
continue to occupy, a position of trust and confidence with Employer and has and
will become familiar with Confidential Information, including without limitation
trade secrets, as that term is defined in Section 688.002(4) of the Florida
Code; (ii) ANB has required that Employee make the covenants set forth in
Sections 7 and 8 of this Agreement as a material condition to ANB’s acquisition
of the capital stock
 

1/   For the sake of clarity, upon the termination of Employee’s employment, the
Territory shall consist of each Florida county in which Employer has an office
at the time of such employment termination.

3



--------------------------------------------------------------------------------



 



of Employer, including capital stock owned by Employee; (iii) the provisions of
Sections 7 and 8 of this Agreement are reasonable in geographic scope and
duration and are necessary to protect and preserve Employer’s legitimate
business interests, including, without limitation, its trade secrets, valuable
confidential business information, relationships with specific prospective and
existing customers, customer goodwill, and specialized training provided to
Employee; and (iv) Employer would be irreparably damaged if Employee were to
breach the covenants set forth in Sections 7 or 8 of this Agreement.
     9. Termination of Employment.
          (a) If Employer terminates Employee’s employment hereunder “For Cause”
prior to the first (1st) anniversary of the Effective Date, all rights and
obligations specified in Section 8(a) shall survive any such termination until
the first (1st) anniversary of the Effective Date, and Employee shall not be
entitled to any further compensation or benefits from Employer. “For Cause”
shall mean (i) abuse of or addiction to intoxicating drugs (including alcohol),
which has adversely affected or may adversely affect the business or reputation
of Employer; (ii) any act or omission on the part of Employee which constitutes
fraud, misrepresentation, embezzlement, misappropriation of corporate assets,
breach of a duty owed to Employer, or conduct grossly inappropriate to
Employee’s office; (iii) a felony indictment of Employee; (iv) the suspension or
removal of Employee by federal or state banking regulatory authorities; or (v) a
material breach by Employee of any of the terms of this Agreement. In addition,
the services of Employee and the obligations of Employer under this Agreement
may be terminated For Cause by Employer due to the death or total disability of
Employee. For purposes of this Section 9, the term “total disability” shall mean
Employee’s inability, as a result of illness or injury, to perform the normal
duties of her employment for a period of ninety (90) consecutive days.
          (b) Employer may terminate Employee’s employment at any time for any
reason; provided, however, if Employer terminates Employee other than For Cause
prior to the first (1st) anniversary of the Effective Date, or if Employee
terminates her employment for “Good Reason” prior to the first (1st) anniversary
of the Effective Date, Employee shall continue to receive the minimum cash
compensation provided for in Section 4(a) until the first (1st) anniversary of
the Effective Date (to be paid with the same frequency as Employee’s salary was
paid prior to termination), and all rights and obligations specified in Section
8(a) shall survive such termination until the first (1st) anniversary of the
Effective Date. Other than the payment provided for in this Section 9(b),
Employee acknowledges that she shall not be entitled to any other payments,
benefits or damages from Employer in connection with a termination of employment
by Employer other than For Cause or a termination by Employee for Good Reason,
and Employee hereby waives all rights and claims with respect thereto. “Good
Reason” means a material breach of this Agreement by Employer, after Employee
has provided a detailed written notice of such breach to Employer, and Employer
has been afforded at least a 30-day cure period after receipt of such notice.
          (c) If Employee resigns or terminates her employment hereunder for any
reason (other than Good Reason) prior to the first (1st) anniversary of the
Effective Date, (i) all rights and obligations specified in Section 8(a) shall
survive any such termination until the first (1st) anniversary of the effective
date of such termination, (ii) Employee shall not be entitled to any further

4



--------------------------------------------------------------------------------



 



compensation or benefits from Employer, and (iii) Employer shall be entitled to
all remedies available under this Agreement and applicable law.
          (d) If (i) Employee’s employment has not been earlier terminated in
accordance with this Section 9, and (ii) this Agreement has not been extended,
renewed or replaced, then upon the first (1st) anniversary of the Effective
Date, Employee’s employment will continue on an “at will” basis.
          (e) The provisions of Section 7 and Section 8 shall in all cases
survive the termination of Employee’s employment, whether voluntary or
involuntary.
     10. Stay Bonus. If Employee remains an employee of Employer during the
period beginning on the Effective Date and ending on the date that transactions
provided for in the Merger Agreement are consummated, then Employer shall make a
one-time cash payment to Employee in the amount of $10,000 (the “Stay Bonus”).
If Employee is thereafter terminated For Cause or resigns or terminates her
employment hereunder for any reason (other than Good Reason), in each case prior
to the first (1st) anniversary of the Effective Date, Employee shall immediately
pay to Employer in cash that portion of the Stay Bonus equal to the product of
the Stay Bonus multiplied by a fraction, the numerator of which shall be equal
to the number of days remaining in the period beginning on the Effective Date
and ending on the first (1st) anniversary thereof, and the denominator of which
shall be equal to 360. Employer reserves the right to offset, at its option,
against any sums due Employer from Employee pursuant to this Section 10, any
amounts which may otherwise be due from Employer to Employee.
     11. Notice. For the purposes of this Agreement, notices and demands shall
be deemed given when mailed by United States mail, addressed in the case of
Employer to Florida Choice Bank, 18055 U.S. Highway 441, Mount Dora, Florida
32757, Attention: CEO; or in the case of Employee, to her last known address of
record contained in the Employer’s personnel files.
     12. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Florida without regard
to principles of conflicts of laws. The parties expressly intend that ANB be a
third-party beneficiary of this Agreement, and ANB is entitled to enforce and
protect the rights and benefits conferred on ANB herein, including without
limitation those in Sections 7 and 8.
     13. Validity. Should any court of competent jurisdiction, arbitrator or
other judicial body decide, hold, adjudge or decree that any provision, clause
or term of this Agreement is invalid, void or unenforceable, such determination
shall not affect any other provision of this Agreement, and all other provisions
of this Agreement shall remain in full force and effect as if such void or
unenforceable provision, clause or term had not been included herein. Such
determination shall not be deemed to affect the validity or enforceability of
this entire Agreement in any other situation or circumstance, and the parties
agree that the scope of this Agreement is intended to extend to Employer the
maximum protection permitted by law. The parties expressly deem the scope,
length of time and the size of the territory provided for in Section 7 and
Section 8 of this Agreement to be

5



--------------------------------------------------------------------------------



 



reasonable. If, however, any judicial body or arbitrator decides, holds,
adjudges or decrees that the scope, length of time and/or the size of the
territory provided for in Section 7 or Section 8 of this Agreement is/are
unreasonable, then it is the express intent of the parties that such court
determine the scope, length of time and/or size of the territory that is/are
reasonable and that such court enforce the terms of this Agreement in accordance
with such determination.
     14. Arbitration.
          (a) Except as may otherwise be herein provided, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by binding arbitration in Orlando, Florida, in accordance with the
rules of the American Arbitration Association then in effect. The agreement set
forth herein to arbitrate shall be specifically enforceable under the prevailing
arbitration law. Notwithstanding the foregoing, Employer shall have the right to
seek enforcement by preliminary injunction, specific performance or other
equitable relief of the provisions of Section 7 and/or 8 hereof in any state or
federal court of competent jurisdiction without regard to whether any such claim
has been or can be referred to arbitration.
          (b) The parties hereto (i) acknowledge that they have read and
understood the provisions of this Section regarding arbitration and (ii) that
performance of this Agreement will be interstate commerce as that term is used
in the Federal Arbitration Act, and the parties contemplate substantial
interstate activity in the performance of this Agreement including, but not
limited to, interstate travel, the use of interstate phone lines, the use of the
U.S. mail services and other interstate courier services.
          (c) Notice of the demand for arbitration shall be filed in writing
with the other party to this Agreement and with the American Arbitration
Association. The demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter in question has arisen, and in no event
shall it be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The award rendered by the
arbitrator shall be final and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof.
     15. Parties. This Agreement shall be binding upon and shall inure to the
benefit of any successors or assigns to Employer or ANB. Employer may assign
this Agreement without the further consent of Executive, and Employer’s
successors and assigns may enforce any and all terms and conditions of this
Agreement, including but not limited to the confidentiality, non-competition and
non-solicitation provisions contained in this Agreement. Executive may not
assign any of her rights or delegate any of her duties or obligations under this
Agreement or any portion hereof.
     16. Waiver of Claims. In consideration of the obligations of Employer
hereunder, Employee, except as otherwise provided in this Agreement,
unconditionally releases Employer, its directors, officers, employees and
shareholders, from any and all claims, liabilities and obligations of any nature
pertaining to termination of Employee’s employment by Employer, including but
not limited to (a) any claims under federal, state or local laws prohibiting
discrimination, including without limitation the Age Discrimination in
Employment Act of 1967, as amended, or (b) any claims

6



--------------------------------------------------------------------------------



 



growing out of any alleged legal restrictions on Employer’s right to terminate
Employee’s employment, such as any alleged implied contract of employment or
termination contrary to public policy. Employee agrees to ratify and affirm the
foregoing from time to time as may be requested by Employer. Employee
acknowledges that she has been advised to consult with an attorney prior to
signing this Agreement, that she has had no less than 21 days to consider this
Agreement prior to execution hereof, and that she may revoke this Agreement at
any time within 7 days following the execution hereof by written notice to
Employer.
     17. Tax Withholding. All compensation payable pursuant to this Agreement,
including without limitation severance compensation and any Stay Bonus, shall be
subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions.
     18. American Jobs Creation Act of 2004. To the extent the American Jobs
Creation Act of 2004, as amended, and the regulations thereunder (collectively,
the “Act”) apply to any payment to be made to Employee hereunder, the parties’
intent is that such payment, unless expressly provided otherwise (such as in the
case of severance payments) or unless deferred pursuant to the terms of a
written deferred compensation plan maintained by Employer or one of its
affiliates, will be paid no later than (a) March 15th of the calendar year
following the end of Employee’s first taxable year in which the amount is no
longer subject to a “substantial risk of forfeiture” or (b) March 15th of the
calendar year after the end of Employer’s first taxable year in which the amount
is no longer subject to a “substantial risk of forfeiture.” The purpose of this
provision is reflect the parties’ desire and intent to comply with the Act, to
the extent applicable.
     19. Entire Agreement; Reinstatement. This Agreement supersedes and cancels
any prior employment agreement, change in control agreement or understanding
entered into between Employee and Employer and/or FCB, including but not limited
to that certain Change of Control Agreement dated June 2, 2003 (the “Prior
Agreement”). Employee acknowledges and agrees that she is not entitled to any
further payments under the Prior Agreement, including without limitation any
Change in Control or related payment, and Employee waives all rights thereto.
Notwithstanding the foregoing, the parties acknowledge that this Agreement has
been entered into as a condition to, but prior the consummation of, the
transactions provided for in the Merger Agreement. If the Merger Agreement is
terminated pursuant to the terms thereof, then this Agreement shall
simultaneously and automatically terminate as well, without any further action
on the part of the parties hereto, and the Prior Agreement shall be reinstated
as if it had continued in full force and effect.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Employee and by a duly authorized officer of Employer effective as of the date
first above written.

                  Witnesses:       “Employee”:    
 
                                      Sharon A. Stovall    
 
               
 
               
 
                        “Employer”:    
 
                        Florida Choice Bank    
 
               
 
      By:        
 
         
 
   
 
               
 
      Its:        
 
         
 
   

8